Citation Nr: 9929121	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

A determination of the propriety of the initial disability 
rating of 30 percent assigned to the veteran's service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for PTSD, assigned a 100 temporary total 
evaluation from February 6, 1997 to March 31, 1997 for the 
veteran's period of hospitalization for treatment of PTSD, 
and assigned a 30 percent schedular disability evaluation 
thereafter.  The veteran filed a timely appeal to this 
determination.  Since the 100 percent evaluation was the 
maximum possible rating from February 6, 1997 to March 31, 
1997, the Board shall confine its analysis to the propriety 
of the 30 percent schedular evaluation assigned in this 
initial rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has been unemployable due to PTSD since being 
discharged in March 1997 from psychiatric hospitalization.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.132, Diagnostic Code 9411 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally claimed entitlement to a rating in 
excess of 30 percent for his service-connected PTSD.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in October 1997.  Accordingly, his claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).

Evidence relevant to the veteran's claim includes several VA 
treatment notes and discharge summaries which indicate that 
the veteran has had a sketchy and inconsistent employment 
history since his discharge from service in 1968.  For 
example, a VA discharge summary dated in March 1997 indicated 
that the veteran was hospitalized for "PTSD problems."  It 
was noted that he had been treated at the VA Mental Health 
Clinic for problems including appetite loss, flashbacks, 
nightmares of Vietnam, social isolation, and an inability to 
maintain a job for the previous 11/2  years due to "anxiety 
and increased temper and difficulty relating to authority 
figures."  It was also noted that the veteran was currently 
homeless.  At discharge, the veteran received Axis I 
diagnoses of PTSD, alcohol addiction and drug abuse.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 41 at present, 50 for the past year.

As part of this examination, the veteran listed his past 
civilian employment history as follows:  1968 to 1969 - 
unemployed; 1969 to 1969 - truck driver; 1970 to 1971 - 
laboratory technician; 1971 to 1973 - unemployed; 1973 to 
1974 - farm hand; 1974 to 1976 - odd jobs; 1976 to 1979 - 
music business (selling records and tapes); 1979 to 1989 - 
carpenter; 1989 to 1992 - unemployed; 1992 to 1995 - 
repossessed cars and served legal papers for the court; 1995 
to 1996 - bindery and printing, got fired secondary to 
absenteeism.

In addition, in a VA medical certificate dated in April 1997, 
the examiner noted that the veteran had had 35 jobs since 
Vietnam.  This history was again noted in a State of Michigan 
disability determination examination dated in June 1997.  The 
veteran reported that he had had approximately 40 jobs in the 
previous 30 years, with his longest-lasting job being a few 
years earlier at the bindery of a printing company.  He 
reported that he was unemployed, lived alone, had been 
divorced twice, and had no social life.  He noted that both 
of his parents were dead, he was estranged from his one 
living brother, and he had no contact with his children from 
a prior marriage.  He stated that he was frequently 
depressed, and that he stayed in his room all day because it 
was safe there.  

Following this examination, the examiner rendered Axis I 
diagnoses of major depression, recurrent and severe, and 
PTSD, severe, and assigned a GAF of 31, which was said to 
represent "major impairment in social, occupational, and 
family functioning."  The examiner also listed one of the 
veteran's psychosocial and environmental problems under Axis 
IV as "occupational problems with no current employment and 
seeming inability to maintain employment."

In September 1997, the veteran underwent a VA mental 
disorders examination.  At that time, he reported that he did 
not do much for the first year after discharge because he 
could not come to grips with himself and society.  He stated 
that he never held a job for more than three years because he 
had "trouble relating to people, and that he was paranoid, 
suspicious of other people's motives, did not trust people 
and despised authority."  The examiner rendered a sole Axis 
I diagnosis of PTSD, and assigned a GAF score of 50.

In December 1997, the veteran underwent an initial 
rehabilitation evaluation and employability assessment by 
Ability Management Associates, a private entity.  At that 
time, the veteran indicated that he had had over 20 broken 
relationships with women over the years, and had experienced 
severe depression with a reduction in interest in others and 
the world in general.  He reported that he had been homeless 
on several occasions in the past, and currently lived alone 
in a rented room.  He indicated that he had held between 50 
and 75 jobs since his return from the military, with the most 
recent being at a bindery in 1996.  He stated that the 
longest he had held a job was 11/2 years, and that he had held 
many different jobs in many states.  

The examiner characterized the veteran's past work as that of 
a general laborer, and stated that he did not have any skills 
which would be transferable to other work activities.  The 
examiner noted that she had obtained information regarding 
the veteran's past employment not only from the veteran 
himself, but also from service personnel records and VA 
progress notes and hospital records.  The veteran also stated 
that he had difficulty in accepting criticism and had 
difficulty getting along with supervisors and co-workers.  He 
stated that he had difficulty being around crowds, and was 
easily irritated and agitated with outbursts of anger and 
range.  The examiner rendered Axis I diagnoses of PTSD, 
chronic, delayed, and alcohol/drug addiction, in remission, 
and assigned a GAF of 42.  The examiner summarized her 
findings by stating that:

[b]ased on my review of [the veteran's] 
medical records as well as my interview 
with him, it is my professional opinion 
that he is not capable of sustaining 
substantial, gainful work activity in a 
competitive setting. . . . Based on his 
symptomatology, he would have difficulty 
sustaining employment because of his 
inability to control his emotions.  He 
has been fired on numerous occasions due 
to his symptomatology and outbursts.  
This problem is chronic and may improve 
over time, but the basic symptomatology 
will be with him the rest of his life.

Most recently, the veteran was hospitalized at a VA Medical 
Center stress disorder department from March to April 1999.  
At the time of discharge, the examiner rendered a sole Axis I 
diagnosis of PTSD, chronic, and assigned a GAF of 29 both 
currently and for the past year.

The veteran has also testified at a hearing before an RO 
hearing officer in February 1998 and at a hearing before the 
undersigned Board Member in March 1999 at the RO.  On both 
occasions, he stated that he had held many jobs since 
service, all of which lasted only short periods of time.  He 
testified that these jobs usually ended when he got fired due 
to repeated conflicts with people and his inability to get 
along with others.  

The veteran's PTSD has been evaluated as 30 percent disabling 
under 38 U.S.C.A. § 4.130, Diagnostic Code (DC) 9411.  A 30 
percent evaluation is warranted when PTSD creates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when such disorder creates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  

A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when such 
disorder creates total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The Board is persuaded that the evidence in this case 
demonstrates that the veteran's PTSD is productive of total 
occupational and social impairment due to his grossly 
inappropriate emotional behavior.  Although estimates given 
by the veteran as to the number of jobs held since service 
have been somewhat inconsistent, it is uncontroverted that he 
has had many jobs since service and he is currently 
unemployed.  He has provided a detailed job history of his 
employment since discharge from service, including dates of 
employment and types of work, which appears to substantiate 
his claim of not having worked for any single employer for 
longer than about 11/2 years in the previous 30 years.  

The Board has considered the December 1997 employability 
assessment by Ability Management Associates, which concluded 
after a review of the previous evidence and an examination of 
the veteran that he was incapable of sustaining substantial, 
gainful work activity due to his inability to control his 
emotions.  This examiner noted that the veteran had been 
fired on numerous occasions due to his symptomatology and 
outbursts.  This opinion is consistent with other examination 
reports which cite the veteran's difficulty dealing with 
authority figures, accepting criticism, controlling his 
temper, and dealing with others.  Furthermore, as this 
examiner diagnosed PTSD as the veteran's only active 
psychiatric disorder and attributed the veteran's 
unemployability to this disorder alone.

Furthermore, a finding of unemployability is consistent with 
the GAF scores assigned by medical professionals in recent 
years.  These GAF scores have ranged from a low of 29 to a 
high of 50.  Although Axis I disorders other than PTSD were 
sometimes diagnosed during this time, the Board notes that 
PTSD has been the primary Axis I disorder.  According to the 
GAF scale in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 29 is 
assigned when behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home or friends).  

A GAF score of 31 to 40 is assigned when overall functioning 
is characterized by some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 50 is assigned when overall 
functioning is characterized by serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).   

In light of the veteran's recent employment history and in 
consideration of the nature and severity of his present 
symptomatology, consistent with the recently reported GAF 
scores, the Board concludes that the veteran's PTSD causes 
total occupational and social impairment due to his inability 
to control his emotions.  Accordingly, the disability 
satisfies the criteria set out for a 100 percent disability 
evaluation under the provisions of DC 9411 and the appeal is 
granted.  


ORDER

A disability rating of 100 percent for the veteran's PTSD is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

